DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains typographical errors. Line 8 should be amended as follows: “connected to the control member so that longitudinal movement of the control member relative to the capsule.” Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 36 is objected to because of the following informalities: a method step is recited.
Claim 36 should be amended as follows: “a portion of the yoke configured to deform
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gripping features” in claim 46 and “locking feature” in claim 48.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 36 and 38-49 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US Patent No. 10,646,228).
Regarding claims 36 and 38-41, Hayashi discloses a clipping device (100) comprising a pair of clip arms (120) extending from proximal ends to distal ends (for example, see Figure 2), the proximal ends connected to a yoke (130) slidably received within a channel of a capsule (70) to move the clip arms between a tissue receiving configuration, in which distal ends of the clip arms are separated from one another (for example, see Figure 5A), and a tissue clipping configuration, in which distal ends of the clip arms are drawn toward one another (for example, see Figure 9A), the channel of the capsule (70) including a proximal portion and a distal portion (for example, see Figure 4), the distal portion extending distally from the proximal portion and flaring outward to form opposing flared sections (72), a portion of the yoke (130) [[deforming]] [configured to deform] into one of the flared sections to receive an enlarged distal end (50) of a control member (20) therein (for example, see column 11, lines 43-53 and Figure 5B, wherein 134 deforms outward as 50 is inserted therein thus is capable of being deformed into flared sections 72 of the capsule).
It appears that the cross-section of Hayashi’s capsule (70) is substantially circular or ovoid since it is the same shape as element 76 which Hayashi discloses is a flat cylindrical shape (for example, see column 24, lines 14-15, in which a flat cylindrical shape is considered substantially circular or ovoid), thus having a circular or ovoid cross-sectional area at the proximal and distal portions, wherein the circular proximal portion and the ovoid distal portion share a center point (for example, see Figure 4). However, it is unclear as to whether the flared sections (72) flare outward in a single plane such that a major axis of the ovoid distal portion of the capsule is larger than a diameter of the proximal portion of the capsule, and a minor axis of the ovoid distal portion of the capsule is substantially equal to a diameter of the proximal portion of the capsule. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Hayashi’s flared sections (72) flaring outward in a single plane such that a major axis of the ovoid distal portion of the capsule is larger than a diameter of the proximal portion of the capsule, and a minor axis of the ovoid distal portion of the capsule is substantially equal to a diameter of the proximal portion of the capsule because Applicant has not disclosed that such a shape provides an advantage, is used for a particular purpose, or solves a stated problem over other shapes that allow the channel of the capsule to slidably receive the yoke and at least a proximal portion of the clip arms. One of ordinary skill in the art, furthermore, would have expected Hayashi’s capsule, and applicant’s invention, to perform equally well with either the shape taught by Hayashi or the claimed shape because both shapes would perform the same function of enabling the channel of the capsule to slidably receive the yoke and at least a proximal portion of the clip arms (see paragraph [0030] of the instant application). Therefore, it would have been prima facie obvious to modify Hayashi to obtain the invention as specified in claims 36, 40, and 41 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hayashi.
Regarding claim 42, Hayashi discloses the yoke (130) includes opposed portions (142) biased toward one another and defining therebetween a space sized and shaped to receive the enlarged distal end (50), the opposed portions spreading apart to permit the enlarged distal end to be passed distally into the space (for example, see Figure 5B and column 11, lines 43-53).
Regarding claim 43, Hayashi discloses the opposed portions (142) are movable in the plane in which the distal portion of the capsule is flared so that, when the opposed portions are deflected to receive the enlarged distal end (50) within the space, the deflected opposed portions are received within the opposing flared sections of the distal portion of the capsule (142s are deflectable thus are capable of being received within the opposing flared sections of the distal portion of the capsule if deflected while therein).
Regarding claim 44, Hayashi discloses the proximal portion of the capsule (70) being sized and shaped so that, when the yoke (130) is received therein, the yoke is prevented from deforming to disengage the enlarged distal end of the control member (for example, see Figure 7).
Regarding claim 45, Hayashi discloses when the clip arms (120) are drawn proximally into the capsule (70), the capsule constrains the clip arms in the tissue clipping configuration (for example, see Figures 9A-9B).
Regarding claim 46, Hayashi discloses gripping features (protrusions 126; this limitation is interpreted under 112(f) as teeth, protrusions, spikes, see paragraph [0023] of the instant application and equivalents thereof) on the distal ends of the clip arms (for example, see Figure 2), the gripping features configured to enhance the gripping of tissue therebetween (for example, see column 9, lines 12-17).
Regarding claim 47, Hayashi discloses the gripping features are at least one of teeth, protrusions, spikes and structures extending laterally inward toward one another (protrusions 126).
Regarding claim 48, Hayashi discloses a locking feature (150; this limitation is interpreted under 112(f) a locking tab, see paragraph [0023] of the instant application and equivalents thereof) configured to lock the clip arms in the tissue clipping configuration (for example, see column 10, lines 2-5).
Regarding claim 49, Hayashi discloses the locking feature (150) is a locking tab extending laterally outward from at least one of the clip arms (for example, see Figure 3A), the locking tab configured to engage a portion of the capsule when the clip arms have been drawn proximally into the capsule beyond a predetermined distance (for example, see Figure 6).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. as applied to claim 36 above, and further in view of Kogiso et al. (US Pub. No. 2008/0140089).
Hayashi further discloses the yoke (130) includes a distal portion (136) connected to the clip arms and a proximal portion (142) configured to be coupled to the control member (for example, see Figure 6). Hayashi fails to disclose the distal and proximal portions are connected to one another via a frangible link designed to fail when a force exerted thereon exceeds a predetermined threshold value. Kogiso also discloses a clipping device (for example, see Figure 4) comprising a yoke (26) having a distal portion connected to clip arms and a proximal portion configured to couple to a control member (for example, see Figure 8). Kogiso teaches the distal and proximal portions are connected to one another via a frangible link (76) designed to fail when a force exerted thereon exceeds a predetermined threshold value (for example, see Figure 8). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Hayashi’s distal and proximal portions connected to one another via a frangible link designed to fail when a force exerted thereon exceeds a predetermined threshold value as taught by Kogiso. Doing so would have provided Hayashi’s yoke with a known alternate means for decoupling from a control member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        July 13, 2022